Title: To Thomas Jefferson from Angelica Schuyler Church, 19 November 1788
From: Church, Angelica Schuyler
To: Jefferson, Thomas


      
        Down Place Nov. 19. 1788
      
      Idleness my dear Sir we have long been told “is the root of all  evil” and I am an instance that it is the cause of inattention to those one most values. It seems an age since I have had a little conversation with you. Catherine is returned to me very much improved, for that and many other kindnesses my thanks are due. I sail for America early in the spring. If I should meet you there it wou’d give me pleasure, indeed my dear Sir, it would very much encrease my happiness. The adoption of the new constitution excepted I can tell you nothing that may please you. A decided taste for Luxuries, and no inclination to acquit their debts, are not traits in their conduct likely to please those who are solicitous for the Honor and welfare of Americans.
      Kings are not usually very wise; ours is afflicted by the greatest scourge of heaven. He is quite mad, and often fancys himself General Washington. Parliment meets to day, undecided what is to be done in this exigency. Your friend Mrs. Cosway is confined to her study, and not to be tempted to visit the country which is still agreeable. I beg you will remember me to Miss Jefferson and Polly, Mr. Church and Catherine unite in compliments, and I hope that you will sometimes think of me with affection, because I wish it. Is that a good reason? Whether you take or refuse my advice, be persuaded that I am with affectionate wishes your friend,
      
        AC
      
    